        Case 9:20-cv-00025-DLC Document 46 Filed 04/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  BLUE SKY THE COLOR OF
  IMAGINATION, LLC, a California                  CV 20–25–M–DLC
  limited liability company,

                      Plaintiff,                   ORDER

        vs.

  NOTEWORTHY PAPER & PRESS,
  INC., a Montana corporation,

                      Defendant.

      Plaintiff, by and through its attorney John F. Haffey, moves for the

admission of Laura A. Genovese to practice before this Court in the above-

captioned matter. (Doc. 45.) Mr. Haffey represents that he intends to act as local

counsel. (Id. at 2.) The Court has reviewed Ms. Genovese’s affidavit (Doc. 45-1),

which appears to be in order.

      Accordingly, IT IS ORDERED that the motion (Doc. 45) is GRANTED on

the condition that Ms. Genovese do her own work. This means that she must: (1)

do her own writing; (2) sign her own pleadings, motions, and briefs; and (3) appear

and participate personally. Ms. Genovese shall take steps to register in the Court’s
        Case 9:20-cv-00025-DLC Document 46 Filed 04/17/20 Page 2 of 2



electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Genovese, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      Dated this 17th day of April, 2020.
